Citation Nr: 0610909	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served with the recognized Philippine Guerrillas 
from April 1944 to July 1945.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The Certificate of Death indicates that the veteran died 
on July [redacted], 2003.  The underlying cause of death was senility 
with pulmonary tuberculosis as another significant condition 
contributing to death.  
 
3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  Neither senility nor pulmonary tuberculosis were 
manifested during the veteran's period of active service or 
within any applicable statutory period of presumptive service 
connection, nor are they otherwise shown to be related to 
military service or a disability of service origin.  

5.  The evidence of record does not demonstrate that a 
service connected disability was either the principal or a 
contributory cause of the veteran's death.  





CONCLUSION OF LAW

The cause of the veteran's death was not incurred as a result 
of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In correspondence dated in October 2003, 
the RO advised the appellant of what the evidence must show 
to establish entitlement to death benefits.  The RO advised 
the appellant of VA's duties under the VCAA and the 
delegation of responsibility between VA and the appellant in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.  Quartuccio, 16 Vet. App. at 187.  
	
The Board acknowledges that the notice contained no specific 
request for the appellant to provide any evidence in the 
appellant's possession that pertained to the claim or 
something to the effect that the appellant give VA everything 
she had that pertained to her claim.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103, 127 
(2005). 

The RO requested from the appellant medical evidence showing 
that the veteran's service connected conditions caused or 
contributed to his death.  In conjunction with this request, 
the RO asked for medical evidence that would show a 
reasonable probability that the condition that contributed to 
the veteran's death was caused by an injury or disease that 
began during service.  The RO also requested enough 
information about treatment the veteran may have received at 
VA Medical Centers (VAMC) so that VA could obtain those 
records on the appellant's behalf.  Finally, the RO requested 
that the appellant obtain an explanation of the cause of 
death from the doctor who signed the death certificate.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case that the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the appellant, and 
it would be legally proper to render a decision in the case 
without further notice under the regulation.  Mayfield, 19 
Vet. App. at 127.    

In Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board notes that the VCAA notice failed to address the 
elements of the effective date of the award of death 
benefits.  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  Service 
connection is being denied in this case, thus any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with a copy of the March 
2004 rating decision and June 2004 Statement of the Case 
(SOC).  Together, these documents provided the appellant with 
notice as to the evidence needed to substantiate her claim 
and the reasons for the denial.  The SOC provided the 
appellant with notice of all of the laws and regulations 
pertinent to her claim, including the law and implementing 
regulations of the VCAA.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's personnel records and service medical 
records.  The RO also obtained private medical records from 
Christian Faith Medical Clinic.  The appellant has not made 
the RO or the Board aware of any other evidence relevant to 
her appeal and no further development is required to comply 
with the duty to assist the appellant in developing the facts 
pertinent to her claim.  Accordingly, the Board will proceed 
with appellate review.

Evidence

The Certificate of Death indicated that the veteran died on 
July [redacted], 2003.  Senility was listed as the underlying cause 
of death, and pulmonary tuberculosis was listed as a 
significant condition contributing to death.  Dr. A.B. signed 
the Certificate of Death.    

At the time of the veteran's death, service connection was 
not in effect for any disability.  

The veteran's service medical records included a separation 
examination report dated in April 1947.  The examiner 
documented malaria recurrent, but noted that it had 
apparently cured.  The examiner did not note any findings of 
senility or pulmonary tuberculosis and rated all systems 
normal.    

According to a clinical abstract from Christian Faith Medical 
Clinic, dated in February 2004, the veteran received 
treatment for pulmonary tuberculosis between May 1999 and 
August 1999.  According to treatment records dated in May 
1999, the veteran received treatment for pulmonary 
tuberculosis at that facility.  

In a report from Silva's Clinic, dated in October 1999, the 
examiner's impression was hypertensive atherosclerotic heart 
disease, hypercholesterolemia, ischemic heart disease, 
osteoarthritis, and partial senility.  In a note from Silva's 
Clinic, dated in January 2000, the examiner certified that 
the veteran had been receiving treatment at that facility for 
those disorders.  

Treatment records from Christian Medical Center dated in July 
2003 indicated that the veteran was admitted and treated for 
a decubitus ulcer.   

Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.5(a), 3.312 (2005).  The death of 
a veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2005).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2005).  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.   

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Service incurrence shall be presumed for tuberculosis if the 
disease develops a ten percent degree of disability or more 
within three years from the date of separation from such 
service, provided the veteran served for ninety days or more 
during a period of war, or after December 31, 1946.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
3.307, 3.309 (2005).  

Analysis

There is no competent medical evidence that links the 
underlying cause of death, or any significant condition 
contributing to the veteran's death, to any incident of his 
military service.  There is no evidence the veteran suffered 
from senility or pulmonary tuberculosis while in service, nor 
does the evidence show the veteran developed pulmonary 
tuberculosis within three years after separation.  In fact, 
there is no documentation that the veteran suffered from 
pulomonary tuberculosis until more than fifty years after the 
veteran was separated from active duty.  Thus, the 
presumption of service connection for tuberculosis will not 
apply.  Neither of these diseases is service connected.  The 
evidence, therefore, does not establish that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  

As the preponderance is against the claim, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.  









ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


